NUMBER 13-22-00254-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


                      IN RE MELISSA MARIE LARA PEREZ


                    On appeal from the 267th District Court
                          of Victoria County, Texas.


                           MEMORANDUM OPINION

               Before Justices Benavides, Hinojosa, and Silva
                   Memorandum Opinion by Justice Silva

       Appellant Melissa Marie Lara Perez appeals the trial court’s ordering denying her

petition for an adult name change. By what we construe as two issues, Perez argues the

trial court erred by: (1) not providing her an opportunity to explain the reason for her name

change request; and (2) denying her request “based on [the trial court’s] personal belief”

even though she complied with the applicable statutes. See TEX. FAM. CODE ANN.

§§ 45.101–45.107. We affirm.
                                        I.      BACKGROUND

        Perez, an adult, filed a verified original petition to change her name. Perez’s

petition included her current name, current place of residence, the name that she was

seeking the change to, the reason for her request, confirmation that she has not been

charged with a class A or B misdemeanor or felony, and a complete set of fingerprints

along with a Texas Department of Public Safety report showing that she has no criminal

history in Texas. See id. § 45.102(a). Perez also included most of the demographic

information required but left her race blank. See id. § 45.102(b).

        Perez sought to change her name to this symbol 1:




Perez stated that requested the change because “[t]he new name has a very spiritual

meaning to [her].” See id. § 45.102(a)(3). Perez further noted that “[she] now identif[ies]

as this person.”

        At the hearing on her petition, the trial court called the case and immediately

notified Perez that it was denying her request, stating: “Ma’am, I’ve reviewed your petition

and I don’t believe that is a name and I’m going to deny your petition.” This appeal

followed.


        1  In Perez’s brief, she notes that the symbol may be represented through text by typing “O(+>”.
Perez acknowledges that the symbol depicted was first adopted by recording artist Prince Rogers Nelson
(Prince). In 1993, Prince issued a press release regarding the adoption of the name wherein he described
it as “a symbol with no pronunciation.” RUPERT TILL, POP CULT: RELIGION AND POPULAR MUSIC 63 (2010).

                                                   2
                                II.          STANDARD OF REVIEW

       “Whether a petition for a change of name is granted is a matter of judicial

discretion.” In re Jones, 507 S.W.3d 405, 407 (Tex. App.—Houston [1st Dist.] 2016, no

pet.). To determine whether a trial court abused its discretion, we look to whether “the

trial court acted without reference to any guiding rules and principles—i.e., whether the

trial court acted arbitrarily or unreasonably.” Id. An appellate court cannot find that a trial

court abused its discretion merely because it would have exercised its discretionary

authority differently than the trial court. Id. When findings of fact and conclusions of law

are not requested or filed, we presume the trial court made all findings necessary to

support its judgment, and we will affirm the ruling on any basis supported by the record.

See Point Lookout W. v. Whorton, 742 S.W.2d 277, 278 (Tex. 1987) (per curiam); see

also In re Gallagher, No. 05-20-00128-CV, 2021 WL 526336, at *3 (Tex. App.—Dallas

Feb. 12, 2021, no pet.) (mem. op.); In re Muse, No. 09-17-00388-CV, 2018 WL 1097668,

at *1 (Tex. App.—Beaumont Mar. 1, 2018, no pet.) (mem. op.).

                                      III.    APPLICABLE LAW

       Chapter 45 of the Texas Family Code governs the request for a name change of

an adult. See TEX. FAM. CODE ANN. §§ 45.101–45.107. Section 45.102 requires that the

petition be verified and include certain personal and demographic information. Id.

§ 45.102. Among the information required is “whether the petitioner has been the subject

of a final felony conviction” and “whether the petitioner is subject to the registration

requirements of Chapter 62, Code of Criminal Procedure [(sex offender registration)].” Id.

§ 45.102(a)(4), (5); see generally TEX. CODE CRIM. PROC. ANN. ch. 62.


                                                  3
       The court shall order a change of name under this subchapter for a person
       other than a person with a final felony conviction or a person subject to the
       registration requirements of Chapter 62, Code of Criminal Procedure, if the
       change is in the interest or to the benefit of the petitioner and in the interest
       of the public.

TEX. FAM. CODE ANN. § 45.103(a). What constitutes “the interest or . . . benefit of the

petitioner [or] . . . the interest of the public” is not described by the applicable statutes.

       While a petitioner’s “own proper reasons” and conscientious feelings about the

necessity of being known as and referred to by a specific name may be sufficient reasons

to support a name change, a petitioner does not have the absolute right to a name change

by court order. In re Erickson, 547 S.W.2d 357, 359 (Tex. App.—Houston [14th Dist.]

1977, no writ); In re Evetts, 392 S.W.2d 781, 784 (Tex. App.—San Antonio 1965, writ

ref’d). For example, “[i]mposition by assuming the name of a celebrity or other well-known

entity . . . may negate the right to a legal change of name.” See In re Erickson, 547

S.W.2d at 359.

       Further, where the requirements of § 45.103 are not satisfied, a petitioner’s

religious motivation does not require a trial court to grant a name change. See Matthews

v. Morales, 23 F.3d 118, 119–20 (5th Cir. 1994); see also In re Gallagher, 2021 WL

526336, at *3; In re Barnes, No. 13-13-00685-CV, 2015 WL 2452614, at *3 (Tex. App.—

Corpus Christi–Edinburg May 21, 2015, no pet.) (mem. op.).

                                       IV.    ANALYSIS

       By her first issue, Perez complains that the trial court “immediately denied the

[n]ame [c]hange upon [her] approach to the bench and did not allow [her] to explain the

reason for the name request.” In other words, Perez complains that the trial court denied

her the benefit of a hearing. However, Perez cites to no authority that requires the trial
                                          4
court to provide a hearing on a request for name change and we have found none.

Compare TEX. FAM. CODE ANN. § 45.103, with id. § 159.611 (allowing a court to modify an

out-of-state child support order “after notice and hearing” if certain conditions are met),

and TEX. BUS. ORG. CODE ANN. § 101.456(b) (allowing a trial court to rule on discovery

matters for derivative actions “after notice and hearing”). A petitioner is required to state

“the reason the change in name is requested” in her petition and Perez did so. See TEX.

FAM. CODE ANN. § 45.102(a)(3). The trial court was able to consider Perez’s petition

without reiterating her reason through testimony. Thus, Perez’s first issue is overruled.

       By her second issue, Perez complains that the trial court determined “that [she]

was not requesting a valid name based on [the trial court’s] personal belief,” rather than

“based on the statute.” By her third issue, Perez contends that she satisfied all the

requirements to obtain the adult name change. We construe these issues together as

arguing that the trial court abused its discretion in denying Perez her requested name

change despite meeting the statutory requirements.

       As Perez acknowledges, the symbol to which she seeks to change her name was

originally adopted by pop star Prince. In her petition, Perez identified the reason for her

requested change as “[t]he new name has a very spiritual meaning to [her].” While we do

not doubt the sincerity of Perez’s intention, “[i]mposition by assuming the name of a

celebrity or other well-known entity . . . may negate the right to a legal change of name.”

See In re Erickson, 547 S.W.2d at 359.

       Although Perez does not directly cite to the First Amendment, strongly held

religious beliefs do not require a trial court to grant a name change when the requirements


                                             5
of § 45.103 have not been satisfied. See TEX. FAM. CODE ANN. § 45.103(a); Matthews, 23

F.3d at 119–20; see also In re Barnes, 2015 WL 2452614, at *3; In re Gallagher, 2021

WL 526336, at *3; see generally U.S. CONST. amend. I. Among the requirements in

§ 45.103 is that the name change be “in the interest or to the benefit of the petitioner and

in the interest of the public.” See TEX. FAM. CODE ANN. § 45.103(a) (emphasis added).

The trial court could have concluded that the name change was not in the interest of the

public because the symbol to which Perez seeks the name change has no pronunciation

and is not easily replicated through text, which may confuse or frustrate the public,

including government entities, such as law enforcement or the Social Security

Administration. 2 See id.; see also RUPERT TILL, POP CULT: RELIGION AND POPULAR MUSIC

63 (2010); In re Muse, 2018 WL 1097668, at *1 (concluding the trial court did not abuse

its discretion in denying the petitioner’s name change to “Lord Shawn-Lee House of

Muse” as only a first name with no surname). Thus, we cannot conclude that the trial court

abused its discretion by denying Perez’s request to change her name. See In re Jones,

507 S.W.3d at 407. Perez’s second issue is overruled.

                                        V.      CONCLUSION

        We affirm the trial court’s judgment.

                                                                        CLARISSA SILVA
                                                                        Justice

Delivered and filed on the
25th day of August, 2022.



        2  Although Perez may choose to go by any name she wishes, such does not necessarily entitle her
to a legal name change.

                                                   6